ZEHMER, Judge.
Preach Son Jenkins appeals a final judgment of forfeiture wherein the trial court ruled that jewelry worn by him during a drug sale was subject to forfeiture pursuant to section 932.701, et seq., Florida Statutes (1989), and ordered that it be forfeited to the City of Pensacola. Under the clear and convincing proof standard approved in Department of Law Enforcement v. Real Property, 588 So.2d 957 (Fla.1991), the evidence was legally insufficient to establish a connection between the jewelry and the illegal activity charged, and thus fails to support the trial court’s finding that the jewelry was employed as an instrumentality in the commission of, and aided and abetted in the commission of, the felony of possession of cocaine, sale of cocaine, and possession with the intent to distribute cocaine. The order of forfeiture is reversed and the cause is remanded for entry of an order dismissing the City’s petition.
REVERSED AND REMANDED.
WOLF and KAHN, JJ., concur.